Citation Nr: 1614256	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  06-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Terry J. Klippel, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant served in the United States Marine Corps Reserves from August 1969 to January 1973, and had multiple periods of active duty for training (ACDUTRA).  He had ACDUTRA periods from August 1969 to February 1970, in June 1970, in December 1970, from July 1971 to August 1971, in October 1971, and in June 1972.  He is a Veteran by virtue of the Board's determination that he was disabled by a disease incurred during ACDUTRA.  See 38 U.S.C.A. §§ 101(2) and (21).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2008 a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board.  As was requested by the Veteran another Travel Board hearing was held before the undersigned in March 2015.  Transcripts of both hearings are in the record.

This matter was before the Board in June 2008, when the Board denied service connection for glaucoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2010 Order, the Court vacated the June 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The case was again before the Board in February 2011, when the issue of service connection for glaucoma was remanded for additional development and consideration pursuant to the February 2010 Joint Motion.  In September 2014, the case was again remanded by the Board to afford the Veteran the new Travel Board hearing he requested.  


FINDING OF FACT

It is reasonably shown that the Veteran's glaucoma began during ACDUTRA and has persisted since.



CONCLUSION OF LAW

Service connection for glaucoma is warranted.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision in this matter is favorable to the Veteran, further discussion of the VCAA is not necessary.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  One method of substantiating a claim of service connection is by showing that claimed chronic disability became manifest (was incurred) during service, and has persisted since.

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The Board notes that certain presumptive provisions (38 C.F.R. §§ 3.307, 3.309 for presumption of service incurrence; 3.306 for presumption of aggravation, and 3.304(b) and 38 U.S.C.A. §§ 1111, 1131 for presumption of soundness) do not apply when the qualifying service was  ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The Veteran was a member of the U.S. Marine Corps Reserves from August 1969 to January 1973.  At the time of the Board's vacated June 2008 decision on this matter, he was only shown to have had a period of ACDUTRA from August 27, 1969 to February 21, 1970.  However, following development completed in accordance with the Board's February 2011 remand, he is now shown to have had additional subsequent periods of ACDUTRA (identified above), with the latest such period from June 3rd to June 17th of 1972.  The Veteran did not otherwise serve on active duty.

Initially, the Board notes that the competent medical evidence of record reflects a current diagnosis of end-stage glaucoma in both eyes, including in January 2005 and May 2014 VA examination reports.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

Regarding service incurrence, the report of an August 1969 enlistment medical examination reveals that the Veteran's eyes were normal and he had 20/20 vision in each eye (with a physical profile of '1' for his eyes).  A copy of a service personnel record (submitted by the Veteran to bring it to VA's attention in September 2008) shows that the Veteran failed to make a qualifying performance in weapons firing testing in October 1969 ("UNQ").  Significantly, the Veteran has testified (including during the March 2015 Board hearing) that his failure to qualify on that occasion was due to his experiencing fluctuations in vision that were unexplained and intermittent at that time.

The service treatment records reflect that the Veteran was considered physically qualified for release from active duty by reason of a physical examination conducted on February 17, 1970.  A report of medical examination and report medical history, each dated in July 1971, reflect a normal eye examination and no complaints related to the Veteran's vision.  An annual examination and report of medical history, each dated in May 1972, also reflect a normal eye examination and no vision-related complaints.  A letter from R.M.N., M.D., dated November 28, 1972, reflects that the Veteran was found to have glaucoma in both eyes on November 7, 1972.  This letter also noted that the Veteran had been under treatment for such since that date.  An annual medical examination, also dated November 28, 1972, found the Veteran's eyes to be abnormal and noted "Glaucoma, both eyes.  CD."  It was noted that the Veteran was not qualified for retention in the Marine Corps Reserves and "to perform all the duties of his rate at sea and in the field."  A report of medical history dated in November 1972 also noted complaints of eye trouble.

A Letter from Commanding Officer, dated in January 1973, shows that the Veteran was found physically unqualified for retention in the Marine Corps Reserves by reason of glaucoma, bilateral, and was discharged.  The record reflects that the Veteran was honorably discharged.

Regarding medical evidence of a nexus, the record reflects that the Veteran was given a VA examination in January 2005.  The January 2005 VA examiner noted in the examination report that the Veteran was diagnosed with primary open-angle glaucoma in November of 1972 while in the service and that he was started on glaucoma drops at that time.  The VA examiner opined that the advanced open-angle glaucoma that the Veteran currently has is related to the Veteran's in- service glaucoma.  The Board's now-vacated June 2008 decision discounted this supportive medical opinion on the basis that the VA examiner was apparently unaware of the distinction between active military service versus being in the Reserves, and the Board noted that the official military records from National Personnel Records Center (NPRC) at that time only showed that the Veteran had ACDUTRA from August 1969 to February 1970.

A private ophthalmologist who began treating the Veteran in April 1976 has provided a medical opinion dated in February 2008 (with a copy received by VA in August 2010).  This opinion expresses uncertainty as to whether the Veteran's glaucoma would have been apparent in 1969.  The opinion explains that the Veteran was diagnosed with glaucoma in 1972 and that "I cannot be sure that his glaucoma would have been apparent in 1969" (emphasis added), and remarks that "'apparent' would depend on the degree of suspicion and the examination techniques employed, which would be different at a routine physical vs an ophthalmological specialty exam."  The Board understands this medical opinion to suggest that the routine examinations finding no defects of the eyes during service may have missed the presence of glaucoma that may have only been apparent to ophthalmological specialty examination during its earliest manifestations.  This competent medical opinion does not suggest that it was unlikely that the Veteran's glaucoma existed in 1969, and the opinion suggests that it may have been detectable by an ophthalmological specialty examination but perhaps not by a routine eye examination at that time.

During development of the evidence directed by the Board's prior February 2011 remand, the AOJ has now confirmed that the Veteran had multiple periods of ACDUTRA including as late as from June 3rd to June 17th of 1972.  Additionally, a May 2014 VA examination conducted in accordance with the directives of the Board's February 2011 remand now presents a pertinent new etiology opinion: "The veteran's symptoms of fluctuating vision, likely from elevated intraocular pressure, occurred while the veteran was in service.  He did not pass his rifle range test initially due to the fluctuating vision."  The May 2014 VA examiner goes on to explain: "He was diagnosed with advanced bilateral open angle glaucoma while in the marine reserve indicating that his elevated intraocular pressure causing glaucomatous optic neuropathy and progressive visual field loss was likely long standing prior to diagnosis" [emphasis added].  Significantly, the VA examiner concludes that the Veteran's "glaucoma likely first manifested during a period of active duty."  The Board finds that there is no significant indication that the May 2014 VA examiner failed to distinguish the Veteran's ACDUTRA from inactive service (as had been a concern with the prior VA opinion on this matter), and the Board understands the May 2014 VA opinion to be acknowledging that November 1972 glaucoma diagnosis occurred outside of active service while concluding that the glaucoma diagnosed at the time "likely first manifested during a period of active duty," citing the Veteran's difficulty passing a rifle test during ACDUTRA in October 1969.

Discussion during the Veteran's March 2015 Board hearing highlighted the need to resolve the medical question of whether the Veteran's glaucoma diagnosed in November 1972 is at least as likely as not to have manifested during the Veteran's ACDUTRA.  Upon careful review of the evidence of record, the Board finds that the medical evidence currently of record is adequate to reasonably resolve that question in the Veteran's favor at this time without further development.

The Board has considered that none of the medical opinions addressing this matter weighs against the claim.  The January 2005 VA examiner's opinion supports the claim but may not adequately distinguish the Veteran's periods of service.  The February 2008 private opinion expresses an inability to be "sure," but reasonably suggests that the Veteran's glaucoma may have been present in 1969, but detectable only to a specialized examination and not to the routine the in-service examinations.  Most significantly, the May 2014 VA examiner's opinion expressly supports the claim with a competent, explained, and persuasive rationale.  The May 2014 VA examiner explains that the Veteran's November 1972 diagnosis of glaucoma medically indicates the presence of glaucoma that had been "long standing" prior to that date, such that it is "likely" that the glaucoma first manifested during ACDUTRA consistent with the Veteran's testimony of fluctuating vision during such service.

The Board has considered the Veteran's competent testimony describing intermittent fluctuating vision causing his documented difficulty with a rifle test during ACDUTRA, and the Board notes that the medical evidence indicates that the testimony is plausible given the fact that the details of his November 1972 diagnosis reflected glaucoma that was "likely long standing prior to diagnosis" according to the May 2014 VA examiner.  The Board finds that the evidence reasonably supports finding that the Veteran experienced fluctuating vision during ACDUTRA in October 1969 that may be considered an early manifestation of the onset of his glaucoma.  (The Board also observes that recent development has further revealed that the Veteran had multiple other periods of ACDUTRA including as recently as in June 1972, a mere 5 months prior to the November 1972 diagnosis of glaucoma that is shown to have been medically likely longstanding prior to the date of diagnosis.)

The May 2014 VA examination report specifically opines that it is likely that the Veteran's glaucoma first manifested during ACDUTRA consistent with the Veteran's testimony.  The Board finds no evidence of record that persuasively contradicts this conclusion, especially in light of the medical evidence indicating that the early manifestations of glaucoma may not be expected to be detected on the routine in-service examinations.  The Board also finds no significant evidence indicating that the Veteran's glaucoma manifested prior to the Veteran's ACDUTRA.  Accordingly, the Board finds the May 2014 VA examiner's medical opinion to be persuasive, and the Board finds that the Veteran's glaucoma first manifested during a period of ACDUTRA.

Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence shows that the Veteran's glaucoma had its onset during ACDUTRA and has persisted since.  All of the requirements for establishing service connection are met; service connection for glaucoma is warranted.


ORDER

Service connection for glaucoma is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


